DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

December 10, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Affordable Care Act Questions and Answers

Today CMS is pleased to announce the release of important information for states on the
implementation of the Affordable Care Act.
As we continue to move forward with implementation of the Affordable Care Act, CMS has received
questions from states and other stakeholders about the new marketplaces called Exchanges,
Medicaid, and other aspects of the health care law. CMS has developed a Question and Answer
document to address many of the questions we have received. We hope this information will be
helpful. As always, CMCS staff are available to help states with any questions they might have on
the information we are providing today, and we look forward to continuing to work closely with our
state partners as we prepare for the important changes to come.
The Questions and Answers may be accessed at: http://medicaid.gov/State-ResourceCenter/Frequently-Asked-Questions/CMCS-Ask-Questions.html
If you have additional questions, please send them to CMCSPPACAQuestions@cms.hhs.gov

